El Juez Asociado Señor Wolp,
emitió la opinión del tribunal.
Julián W. Blanco vivía en una finca y hubiese tenido un derecho de hogar seguro hasta la suma dé $500, a menos qué *815las circunstancias especiales de este caso destruyeran tal derecho. La finca sobre la cual se reclamaba el derecho a hogar seguro valía mucho más, y sobre ella se otorgó hipo-teca por $2,500. La finca fué vendida en procedimiento eje-cutivo hipotecario y no se hizo concesión alguna en favor de Blanco por su derecho de hogar seguro. Él inició este pleito para recobrar la suma de $500 de los demandados en este caso, que fueron los acreedores que ejecutaron. Los de-mandados alegaron que los demandantes habían dejado de pagar contribuciones al Pueblo de Puerto Rico por la suma de $1,153.81 y que esta suma había sido cargada a la hipo-teca de conformidad con el artículo 333 del Código Político; que de acuerdo con la Ley de Hogar Seguro ese derecho no estaba exento de las contribuciones adeudadas al gobierno y que como los demandados habían pagado dichas contribucio-nes debía subrogárseles en todos los derechos que el gobierno pudiera tener; que en armonía con la ameritada Ley de Ho-gar Seguro, la reclamación del gobierno podía cobrarse a dicho hogar seguro.
La Corte de Distrito de San Juan, sin entrar en muchos razonamientos, resolvió que la excepción a la exención men-cionada por la ley sólo podía aplicarse cuando El Pueblo de Puerto Rico procedía directamente contra la propiedad, y dictó sentencia en favor de los demandantes. En apelación se sostiene que el derecho de hogar seguro se esfumó por la actuación de los demandados al pagar las contribuciones y vender posteriormente la finca.
La sección primera de la Ley de Hogar Seguro lee como sigue:
“Que todo jefe de familia, que tenga familia, tendrá derecho a una finca de homestead, hasta el valor de quinientos dollars ($500) en una estancia, plantación o predio de terreno y en los edificios contenidos en el mismo, que le pertenezca o que posea legalmente, en virtud de arrendamiento o en otra forma, y estuviere ocupado por él o ella como su residencia; y dicho homestead y todo derecho ó' título sobre el mismo estará exento de embargo, sentencia, exacción *816o ejecución, excepción hecha de las contribuciones que adeudare, el valor de la venta (compra) de dicha propiedad o la responsabilidad incurrida por mejoras que se hicieren en la misma, y excepción hecha también de lo que más adelante se establece; Disponiéndose, que en caso de arrendamiento u otro contrato análogo nada de lo contenido en esta ley se interpretará en el sentido de que se prohíba el dueño o propietario de dicha estancia, plantación o predio de terreno, y de los edificios contenidos en el mismo, entrar de nuevo en posesión de dicha propiedad de acuerdo con lo estipulado en dicho contrato de arrendamiento o convenio, al faltarse al cumplimiento de las con-diciones del mismo.”
Se verá específicamente que la ley presupone una contri-bución contra el bogar seguro como tal. En otras palabras, nada hay en la ley que haga el hogar seguro como tal res-ponsable de las contribuciones impuestas contra toda la pro-piedad. Parecería que el objeto de la Legislatura fue que la contribución que se trataba de cobrar fuese impuesta especí-ficamente sobre el derecho, de hogar seguro.
Además, existen casos al efecto de que el gobierno tiene varios remedios para cobrar las contribuciones. Uno de ellos es de la naturaleza de un procedimiento in rem incoado contra la finca misma, y otro es mediante un procedimiento contra el dueño personalmente. Cuando el Estado opta por re-petir contra el dueño personalmente, no existe excepción a la exención otorgada por la Ley de Hogar Seguro. Fink v. O’Neil, 106 U. S. 272; Douthett v. Winter, 108 Ill. 330; 29 C. J. 871.
No nos interesa excluir la posibilidad de que la persona con derecho al hogar seguro tuviera que pagar parte de las contribuciones impuestas contra la propiedad, pero no fue ésa la teoría de los demandados en el caso que tenemos a la vista. En uno de los casos que hemos hallado — Abbott v. Heald, 128 La. 718 — la opinión de la corte indica que el tribunal inferior había hecho un estimado proporcional de la contribución que el dueño de la finca debía pagar por su de-recho de hogar seguro. En este caso no se trató de hacer nada similar; pero los demandados trataron de aducir que *817el bogar seguro debía responder enteramente; en otras pala-bras, que cuando toda la finca quizá valdría tres o cuatro mil dólares y la proporción de la parte correspondiente a la persona con derecho al bogar seguro tal vez era un sexto o un octavo del importe total de las contribuciones, los deman-dados trataban de cobrar basta la totalidad del derecho de bogar seguro. No estamos del todo convencidos bajo todas las circunstancias de que un procedimiento directo m rem sea lo único que tuvo por miras la Ley de Hogar Seguro.

Debe confirmarse la sentencia apelada.

EN MOCION DE RECONSIDERACION
JUNIO 30, 1934
Hemos examinado la moción de reconsideración y no ba-ilamos razón alguna para alterar la conclusión a que llega-mos anteriormente. Sin embargo, deseamos comentar la dis-crepancia que aparentemente existe entre la decisión emitida, en este caso y nuestra opinión en el de Ramírez Escudero v. Monroig, 45 D.P.R. 839. Este último fué un caso en que no* hubo verdadera discusión sobre los méritos por las partes e intencionalmente dejamos la cuestión abierta para ulterior consideración. Al escribir nuestra opinión original en el pre-sente caso nos dimos perfecta cuenta de la decisión en Ramírez Escudero v. Monroig, supra, pero la cuestión había permanecido abierta y fué resuelta en el presente caso. De acuerdo con los hechos que tenemos ante nuestra considera-ción. el hogar seguro impuesto solamente sobre parte de la propiedad, o, como un gravamen sobre ésta, no podía ser to-talmente eliminado por los acreedores al pagar éstos las con-tribuciones sobre toda la finca. El derecho de exención que-daría igualmente extinguido. El deudor a lo sumo respon-dería de las contribuciones en la proporción que el hogar se-guro tiene para con toda la finca. Aquí no se trató de hacer una distribución especial, mas se trata de cargar todo el im-porte de las contribuciones contra el hogar segurq.

Debe declararse sin lugar la moción de reconsideración.